IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: RELINQUISHMENT OF J.D., A       : No. 648 MAL 2016
MINOR                                  :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: F.D., FATHER              : the Order of the Superior Court


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.